DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  The clause is given weight when it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  
Where Applicant recites optional claim language, such as optional claim language marked by the term(s) “wherein …, for …, uses …, is performed …,” such claim language does not limit the claims.  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim. 

Claims 22-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20140139639 to Wagner (“Wagner”) in view of US 20090184849 to Nasiri (“Nasiri”).
Regarding Claim 22:  “A method comprising:
capturing, by a sensor and a camera associated with the sensor, active depth data and image data;  (“may capture per-pixel depth (D) information when the depth sensor is enabled, in addition to color (RGB) images,” indicating that RGB and depth capture can be evaluated independently.  Wagner, Paragraph 32.)
analyzing, by a processing resource, the active depth data and the image data to generate a three dimensional (3D) map of an environment;  (“an MS may comprise: a camera, which may capture a first image comprising color information, a depth sensor coupled to the camera, and a processor coupled to the depth sensor and the camera. … Upon enabling the depth sensor, the first 3D model may be updated by: capturing a second image with the at least one camera; obtaining a depth map by augmenting the second image with depth information provided, at least in part, by the depth sensor; and updating a volumetric data set in the first 3D model with the depth information.”  Wagner, Paragraphs 8 and 11.)
detecting a device motion change;  (“By using monocular SLAM, MS 100 may construct a representation of its environment while concurrently estimating the camera's pose or motion relative to the environment.”  Wagner, Paragraphs 65 and 68.  Also see embodiments teaching 3-axis accelerometers, gyroscopes, and magnetometers in Wagner, Paragraph 38.)
determining a rate of the device motion change; and  (See accelerometers which measure motion change in Wagner, Paragraph 38.)
reducing power to the sensor (“processors 150 may disable (or enable) depth sensing at one or more points in time in a manner consistent with disclosed embodiments. The term "disabling the depth sensor" is also used to refer to disabling passive sensors such as stereo vision sensors and/or functionality related to the computation of depth images, including hardware, firmware, and/or software associated with such functionality.”  Each disabling example reduces power consumption of the sensor.  See Wagner, Paragraph 31.)
Wagner does not teach:  “[reducing power to the sensor] in response to determining that the rate of the device motion change satisfies a motion threshold.”  Wagner teaches to determine camera pose, motion, and acceleration in Paragraph 38, and “determining, based, in part, on the first captured image and the camera pose information for the first image, whether to update a first 3-Dimensional (3D) model of the environment; and disabling the depth sensor, when the first 3D model is not updated” in Paragraphs 11, 58.
Wagner does not explicitly teach that the other parts of determination may be based on acceleration [rate of device motion change].  
However, Wagner allows for the power to be reduced “based on contextual cues (e.g. low or high battery level on the device)” and acceleration is a contextual cue determined along with the pose.  Wagner, Paragraph 62.  This indicates an expectation for using available sensor information (contextual cues) in the determination of camera power states.
Nasiri elaborates on this expectation in the context of transitioning a camera system into and out of low power modes: “MPU checks whether any "interesting" properties [contextual cues] have been detected in the scanned sensor data. … the properties can include a predetermined threshold that has been exceeded, or a pattern in the data indicating a particular type of motion. … Or a particular threshold value may have been exceeded indicating a level of jitter [exemplifying a rate of motion change] on the camera lens portion of device 10.”  Nasiri, Paragraphs 96, 69-70.  Also note linear acceleration in Paragraph 26.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Wagner to “reduce power to the sensor in response to determining that the rate of the device motion change satisfies a motion threshold” as described in Nasiri, in order to in order to “save power consumption and/or processing bandwidth of the device.”  Nasiri, Paragraph 69.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	



Regarding Claim 23:  “The method of claim 22, wherein the camera is visible camera and the sensor is an active depth camera.”  (“In some embodiments, a 3DTOF camera, structured light, or stereoscopic sensors may be used to obtain depth information in step 265.”  Wagner, Paragraph 80.)
Regarding Claim 24:  “The method of claim 22, wherein reducing the power to the sensor is at least partially in response to determining that a set of poses of the 3D map of the environment satisfies a completion threshold.”  (“Reconstruction Module 250 may determine the degree to which the image includes [completion] information that is not currently represented in an existing or current model of the environment. In a surface reconstruction approach, if the 3D model of the environment being modeled is to be extended, for example, because the image from Tracking Module 120 includes enough new information, then, image and depth information may then be obtained by turning on the appropriate depth sensors in conjunction with the capture of an image and associated pose information. Otherwise, the depth sensors may be disabled.”  Wagner, Paragraph 58.)
Regarding Claim 25:  “The method of claim 22, wherein the first image capture technique comprises capturing image data by pulsing an emitter of the 3D image capture system or reducing power of the emitter to capture the image data.”  (“For example, structured light sources and/or strobes may be turned off when the depth sensors are placed in standby mode.”  Wagner, Paragraphs 63 and 58.)
Regarding Claim 26:  “The method of claim 22, wherein 
determining the rate of the device motion change further comprises: determining a distance to an image target (“image and depth information may then be obtained by turning on the appropriate depth sensors [sensing distance to an image target] in conjunction with the capture of an image and associated pose information.” Wagner, Paragraph 58.)
has satisfied a distance threshold.”  (“the difference between the sample depth [distance] and measured distance estimate [threshold] may be computed … if 3D reconstruction and/or the mapping sequence is incomplete, a determination to acquire additional images may be made and a new iteration is started in step 405 … if the model is to be extended or updated ("Y" in step 430), then, in step 450, the depth sensor on MS 100 may be enabled” thus if the motion is too great to be estimated, additional images are acquired or additional depth data is acquired.  Wagner, Paragraphs 120 and 125-126.  Also see treatment of thresholding of interesting features in claim 22.)
Regarding Claim 27:  “The method of claim 22, wherein reducing the power to the sensor in response to determining that the rate of the device motion change satisfies a motion threshold further comprises: switching the sensor from a continuous mode to a plussed mode.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the art and the specification are directed to discrete and samples sensors, therefore the difference between a continuous mode and a plussed mode appears to be the frequency of the sampling.  Prior art teaches this embodiment:  “For example, the frequency of updates from the depth camera may be varied (increased or decreased) based on application requests”  Wagner, Paragraph 63.)
Regarding Claim 28:  “The method of claim 22, wherein determining the rate of the device motion change further comprises:
determining at least one distance to an image target;  (“image and depth information may then be obtained by turning on the appropriate depth sensors [sensing distance to an image target] in conjunction with the capture of an image and associated pose information.” Wagner, Paragraph 58.)
determining, based at least in part on the at least one distance to the image target, a rate of change of the distance to the image target; and  (“MS 100 may construct a representation of its environment while concurrently estimating the camera's pose or motion [rate of change of the distance] relative to the environment.”  Wagner, Paragraph 65.)
determining the rate of change of the distance to the image target has satisfied the motion threshold.”  (See reasons for rejection in Claim 22.)
Regarding Claim 29:  “The method of claim 22, wherein determining the rate of the device motion change is based at least in part on a table of stored emitter intensities at various imaging target distance ranges.”  (Note that depth determination can be performed by measuring intensities of light reflected from an emitter based on expected times or patterns (i.e. tables of times or patterns).  See Wagner, Paragraphs 33-34.)
Claim 30, “A system,” is rejected for reasons stated for Claim 22, and because prior art teaches:  
“a sensor to capture active depth data; a camera to capture image data; one or more processors; and  (“an MS may comprise: a camera, which may capture a first image comprising color information, a depth sensor coupled to the camera, and a processor coupled to the depth sensor and the camera.” Wagner, Paragraph 8.)
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations”  (“embodiments also pertain to non-transitory computer-readable media comprising instructions, which when executed by a processor, perform steps in a method on an MS…” Wagner, Paragraph 14.)
Claim 31 is rejected for reasons stated for Claim 28 in view of the Claim 30 rejection.
Claim 32 is rejected for reasons stated for Claim 24 in view of the Claim 30 rejection.
Claim 33 is rejected for reasons stated for Claim 27 in view of the Claim 30 rejection.
Claim 34 is rejected for reasons stated for Claim 26 in view of the Claim 30 rejection.
Claim 35, “One or more non-transitory computer-readable media,” is rejected for reasons stated for Claim 30.
Regarding Claim 36:  “The one or more non-transitory computer-readable media as recited in claim 35, wherein the operations further comprise:
receiving from, the sensor and the camera associated with the sensor, second active depth data and second image data; detecting a second device motion change; determining a second rate of the device motion change; and  (These elements are rejected for reasons stated for Claim 22, and because prior art teaches:  “the first 3D model may be updated by: capturing a second image with the at least one camera; obtaining a depth map by augmenting the second image with depth information provided, at least in part, by the depth sensor” in Wagner, Paragraph 11.)
increasing the power to the sensor in response to determining that the second rate of the device motion change satisfies a second motion threshold.”  (“based on the image and camera pose received from Tracking Module 120, Reconstruction Module 250 may determine the degree to which the image includes information that is not currently represented in an existing or current model of the environment. In a surface reconstruction approach, if the 3D model of the environment being modeled is to be extended, … turning on the appropriate depth sensors in conjunction with the capture of an image and associated pose information”  Wagner, Paragraph 58.  Alternatively, the “the frequency of updates from the depth camera may be varied (increased or decreased)” which in turn increases or decreases the power consumption of the sensor.  See Wagner Paragraph 62.  See treatment of thresholds and substitutions of interesting properties in Claim 22.)
Regarding Claim 37:  “The one or more non-transitory computer-readable media as recited in claim 36, wherein the second motion threshold is the first motion threshold.”  (See treatment of motion thresholds in Claim 22 and use of the same analyses in determining the increase and decrease in the sensor power consumption in Claim 36.)
Claim 38 is rejected for reasons stated for Claim 28 in view of the Claim 35 rejection.
Claim 39 is rejected for reasons stated for Claim 24 in view of the Claim 35 rejection.
Claim 40 is rejected for reasons stated for Claim 27 in view of the Claim 35 rejection.
Claim 41 is rejected for reasons stated for Claim 26 in view of the Claim 35 rejection.
Conclusion
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483